DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US PG Pub 2015/0352888) in view of Bargir et al. (US PG Pub 2013/0029112).
For claim 11:  Schmid et al. teaches a method for manufacturing a value document (see Abstract, paragraph 1, paragraph 4, manufacturing a value document, being for example a bank note) comprising: a) providing a value document substrate (paragraph 10, substrate provided on a supporting surface); b) printing the value document substrate with magnetically orientable effect pigments (see paragraph 11, magnetic or magnetizable particles in a coating composition applied to the substrate, being pigments, see paragraphs 2 and 4) which are dispersed in a UV-curable lacquer (paragraph 45, UV curing of the composition, so the coating is UV curable lacquer); c) the step c1) of exposing the lacquer containing the magnetically orientable effect pigments to a dynamic, in particular a rotating, magnetic field (paragraph 160, rotating magnets forming rotating magnetic field), so that the effect pigments in the lacquer arrange themselves parallel to the value document substrate and in particular edge to edge (see paragraph 9, paragraph 13); the step c2) of irradiating the lacquer containing the effect pigments with UV radiation (see above in paragraph 45, curing, particularly UV curing, wherein step c2) in particular is effected after step c1) or is effected simultaneously together with step c1) (paragraph 117, after or subsequent to the orienting of the magnetic particles).
Schmid et al. does not teach d) the step of embossing the cured or at least partially cured UV lacquer, which has the effect pigments which are arranged parallel to the value document substrate and in particular edge to edge, so that an embossed relief structure with effect pigments adapting to the relief is formed in the lacquer, conveying to the viewer an optically variable image.
However, Bargir et al. teaches the step of embossing the cured or at least partially cured UV lacquer, which has the effect pigments which are arranged parallel to the value document substrate and in particular edge to edge, so that an embossed relief structure with effect pigments adapting to the relief is formed in the lacquer, conveying to the viewer an optically variable image (see paragraph 86, the security element so produced, which is produced by printing a web with a magnetic field and controlling the magnetic ink with a magnet and curing the ink, see paragraphs 83-85, can be further customized by embossing process such as intaglio blind embossing thereon to define additional information).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schmid et al. to perform embossing on the surface of the cured UV lacquer for the purpose of further customizing the bank note being produced.
For claim 14:  The combination of Schmid et al. and Bargir et al. teaches the method of claim 12, and Bargir et al. further teaches that the embossing is effected by a means of an intaglio printing plate (see paragraph 86, intaglio embossing, intaglio printing).
For claim 15:  The combination of Schmid et al. and Bargir et al. teaches the method of claim 11 and Schmid et al. further teaches that in the step b) of printing the value document substrate with magnetically orientable effect pigments which are dispersed in a UV-curable lacquer is effected in a selected region which is present in particular in the form of a pattern, in the form of characters or in the form of a coding (see paragraphs 4 and 81, the produce UV curable layer is a graphic, or image).
For claim 18:  Schmid et al. teaches a value document (see paragraph 1 and 199) having a value document substrate (see paragraph 10), a magnetically orientable effect pigment dispersed in an at least partially cured UV lacquer arranged on the value document surface (see paragraphs 11 and 45).  Schmid et al. does not teach that the UV lacquer is embossed with a relief structure such that the effect pigments are adapted to the relief from being parallel to the value document, conveying the viewer an optically variable image.  However, Bargir et al. teaches the step of embossing the cured or at least partially cured UV lacquer, which has the effect pigments which are arranged parallel to the value document substrate and in particular edge to edge, so that an embossed relief structure with effect pigments adapting to the relief is formed in the lacquer, conveying to the viewer an optically variable image (see paragraph 86, the security element so produced, which is produced by printing a web with a magnetic field and controlling the magnetic ink with a magnet and curing the ink, see paragraphs 83-85, can be further customized by embossing process such as intaglio blind embossing thereon to define additional information).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schmid et al. to perform embossing on the surface of the cured UV lacquer for the purpose of further customizing the bank note being produced.
Regarding claim 19:  Schmid et al. teaches a printing device comprising an apparatus for providing a value document substrate, an apparatus for printing the value document substrate with a UV-curable lacquer based on magnetically orientable effect pigments, an apparatus for providing a dynamic, in particular rotating, magnetic field which is suitable for aligning the effect pigments, an apparatus for curing the UV lacquer by means of UV radiation and an apparatus for embossing the cured or at least partially cured UV lacquer (see corresponding paragraphs of Schmid et al. for rejection of claim 11 above, Schmid et al. furnishes an apparatus structure for performing all of the described steps, and more specifically provides an apparatus in claim 13 of Schmid et al.).
Schmid et al. does not teach an apparatus for embossing the cured or at least partially cured UV lacquer, which has the effect pigments which are arranged parallel to the value document substrate and in particular edge to edge, so that an embossed relief structure with effect pigments adapting to the relief is formed in the lacquer, conveying to the viewer an optically variable image.  
However, Bargir et al. teaches the step of embossing the cured or at least partially cured UV lacquer, which has the effect pigments which are arranged parallel to the value document substrate and in particular edge to edge, so that an embossed relief structure with effect pigments adapting to the relief is formed in the lacquer, conveying to the viewer an optically variable image (see paragraph 86, the security element so produced, which is produced by printing a web with a magnetic field and controlling the magnetic ink with a magnet and curing the ink, see paragraphs 83-85, can be further customized by embossing process such as intaglio blind embossing thereon to define additional information).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schmid et al. to perform embossing on the surface of the cured UV lacquer for the purpose of further customizing the bank note being produced.
For claim 20:  The combination of Schmid et al. and Bargir et al. teaches the printing device of claim 19, and Bargir et al. further teaches that the apparatus for embossing is an intaglio printing plate (see paragraph 86, intaglio embossing, intaglio printing).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US PG Pub 2015/0352888) and Bargir et al. (US PG Pub 2013/0029112) as applied to claim 11 above and further in view of Blood et al. (US PG Pub 2009/0035690).
For claim 13:  The combination of Schmid et al. and Bargir et al. teaches all of the limitations of claim 13 except specifically teaching that the magnetic field in step c) is a continuously rotating magnetic field which preferably has a speed in the region of 50 revolutions per minute to 1500 revolutions per minute.  However, Blood et al. teaches rotating a magnetic core for manipulating magnetic ink at 1141 RPM.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schmid et al. and Bargir et al. to adapt this rate of revolution to control the movement of the magnetic particles to form a desire image.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US PG Pub 2015/0352888) and Bargir et al. (US PG Pub 2013/0029112) as applied to claim 11 above and further in view of Degott et al. (US PG Pub 2016/0339474).
For claim 16:  The combination of Schmid et al. and Bargir et al. teaches all of the limitations of claim 16 except that the step c) has the following (sub)steps: c) the step c1a) of exposing the lacquer containing the magnetically orientable effect pigments to a dynamic, in particular a rotating, magnetic field, so that the effect pigments in the lacquer arrange themselves parallel to the value document substrate and in particular edge to edge, in order to arrange the effect pigments in this way in the form of a pre-orientation; the step c1b) in which a further orienting or aligning of the magnetically orientable effect pigments pre-oriented in the course of step c1a) is effected by applying a static magnetic field so that the effect pigments assume an orientation changed against the pre- orientation; the step c2) of irradiating the lacquer containing the effect pigments with UV radiation, wherein step c2) in particular is effected after steps c1a) and c1b).  However, Degott et al. teaches the step of exposing the lacquer to magnets to include a step of exposing the lacquer containing magnetically orientable effect pigments to a dynamic rotating magnetic field so that the effect pigments in the lacquer arrange themselves parallel to the value document substrate and in particular edge to edge, in order to arrange the effect pigments in this way in the form of a pre-orientation (see paragraph 113, rotating magnetic field) and orienting or aligning of the magnetically orientable effect pigments pre-oriented in the course of step c1a) is effected by applying a static magnetic field so that the effect pigments assume an orientation changed against the pre- orientation (see paragraph 112, provision of one or more static magnets), where the step of curing already occurs after the step of magnet exposure from the Schmid reference.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schmid et al. and Bargir et al. to provide exposure to both a rotating magnet and a static magnet to form a complicated effect layer to enhance security of the document.
For claim 17:  The combination of Schmid et al., Bargir et al. and Degott et al. teaches all of the limitations of claim 17 as Bargir et al. teaches the step of embossing the cured or at least partially cured UV lacquer, which has the effect pigments which are arranged parallel to the value document substrate and in particular edge to edge, so that an embossed relief structure with effect pigments adapting to the relief is formed in the lacquer, conveying to the viewer an optically variable image (see paragraph 86, the security element so produced, which is produced by printing a web with a magnetic field and controlling the magnetic ink with a magnet and curing the ink, see paragraphs 83-85, can be further customized by embossing process such as intaglio blind embossing thereon to define additional information).
Response to Arguments
Applicant's arguments filed on April 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no teaching in Bargir et al. considering any effect of embossing on effect pigments according to the current claims, particularly effect pigments adapting to the relief formed in the lacquer, conveying to the viewer an optically variable image according to amended claim 11.  Examiner disagrees that the claims possess the degree of specificity that Applicant appears to suggest is required.  The claim requires a step of embossing the cured or at least partially cured UV lacquer layer.  Bargir et al. teaches in paragraph 86 providing a layer atop the magnetic layer and embossing the layer to form a pattern.  This embossing performs embossing, the process of being pressed against a roller having a projecting and recessed pattern, on all layers present on the substrate.  The resulting pattern relief structure has the structure recited in the claims taken in a broadest reasonable interpretation of the language.  The claim does not require a pattern to be formed in the relief structure with the effect pigments which is distinguished from the pattern resulting from the combination of Bargir et al. with Schmid et al.
Applicant recites with emphasis the language “an embossed relief structure with effect pigments adapted to the relief is formed in the lacquer”, however, pressing the relief structure with the same pattern to form the relief creates this structure in a broadest reasonable interpretation since there is no further specific structure required by the claim language.  The claim language does not go as far as to require a pattern as distinct as that formed in Fig. 8.  If the pattern shown in Fig. 7 of the specification remains intact after pressing with the embossing surface 5, that surface would also constitute an embossed relief structure adapted to the relief.
Applicant’s disclosure of paragraph 34 and of Fig. 8 is not required by the claim language as currently presented.  The movements of the particles which are disclosed in those sections of the Specification are not required by the claim language as presently presented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853